


--------------------------------------------------------------------------------

Exhibit 10.9






 
STATE OF FLORIDA
 
OFFICE OF FINANCIAL REGULATION


 
IN THE MATTER
OF:                                                                                               )           ADMINISTRATIVE
 
PROCEEDING
 
FLORIDA COMMUNITY
BANK,                                                                                               )           NO.
0554-FI-9/08
 
IMMOKALEE,
FLORIDA                                                                                               )
 
}


 
STIPULATION AND CONSENT TO
 
ENTRY OF ORDER TO CEASE. AND DESIST


 
The State of Florida, Office of Financial Regulation ("OFFICE"), and Florida
 
Community Bank ("BANK"), Immokalee, Florida, hereby enter into this STIPULATION
AND CONSENT TO ENTRY OF ORDER TO CEASE AND DESIST (hereinafter "STIPULATION")
and agree as follows:
 
1. Consideration. The OFFICE, based on its examination of the BANK and other
information reported to it, believes that necessary grounds exist to initiate an
administrative cease and desist proceeding pursuant to Section 655.033, Florida
Statutes (2008), against the BANK. The OFFICE also acknowledges the BANK's
significant progress in correcting numerous areas of concern identified in the
May 25, 2007, Stipulation and Consent Agreement, as adopted in the OFFICE's
Final Order of May 31, 2007, in Administrative Proceeding Number 0342-B-9/06
("2007 ORDER"). The BANK desires to cooperate with the OFFICE and to avoid the
time and expense of administrative litigation and, without admitting or denying
that such grounds exist, hereby stipulates and agrees to the following terms in
consideration of the OFFICE's forbearance from initiating such administrative
litigation through the attached ORDER TO CEASE AND DESIST ("ORDER"), which upon
issuance by the OFFICE shall terminate and supersede the 2007 ORDER.

of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 

 


 
2. Jurisdiction.
 
(a) Florida Community Bank is a Florida state-chartered bank, charter number
306, with its principal place of business at 1400 North 15th Street, Immokalee,
Florida 34142, and is thus a state financial institution, as that term is
defined in Section 655.005(1)(p), Florida Statutes, and an insured depository
institution, State nonmember bank, as those terms are defined in 12 U.S.C. §
1813 of the Federal Deposit Insurance Act ("Act"), 12 U.S.C. § 1811 et seq.
 
(b) As a state-chartered financial institution, the BANK and each of its
directors, officers, and employees are. subject in all respects to Chapters 655
and 658, Florida Statutes, and the rules and regulations promulgated thereunder
as contained in Chapter 69U, Florida Administrative Code.
(c) As an insured depository institution, the BANK and each of its directors,
officers, and employees are subject in all respects to the Act and the Federal
Deposit Insurance Corporation's ("FDIC") Rules and Regulations promulgated
thereunder as set forth in 12 C.F.R. Parts 300-399.
(d) As a state-chartered financial institution, the BANK acknowledges that the
OFFICE has jurisdiction and authority to issue the ORDER pursuant to Section
655.033, Florida Statutes, for violations of laws and rules relating to the
operation of a financial institution and unsafe and unsound practices.
(e) As an insured depository institution, the BANK acknowledges that the FDIC
has jurisdiction and authority to issue a separate cease and desist order
pursuant to Section 8(b) of the Act, 12 U.S.C. § 1818(b) and 12 C.F.R. Part 303.


 
3. Consent. The BANK, without admitting or denying any violations of laws,
 
regulations, or rules, and without admitting or denying having engaged in any
unsafe or unsound practices, hereby consents and agrees to the entry by the
OFFICE of the attached ORDER and the termination of the 2007 ORDER. The BANK
further consents and agrees to comply with the provisions of the ORDER upon its
entry. The terms of this STIPULATION are incorporated by reference into said
ORDER.


 
4. Finality and Enforceability. The BANK stipulates and agrees that the attached
 
ORDER shall, upon its issuance, become effective and enforceable as an "order"
defined in Section 655.033, Florida Statutes, and "cease and desist order" as
defined in Section 655.041, Florida Statutes, and that the ORDER is otherwise
legally sufficient.
 
Further, the BANK stipulates and agrees that the ORDER shall constitute final
agency
 
action by the OFFICE, for which the OFFICE has the power to enforce the terms of
the ORDER pursuant to Chapters 120, 655, and 658, Florida Statutes.
 
5. Waiver of the Notice of Charges, Hearing, and Judicial Review. The BANK


 
acknowledges that it has been advised to seek independent legal counsel, that it
had an
 
opportunity to consult with an attorney as to the BANK's rights and obligations
prior to signing this STIPULATION, and that the BANK is acting freely and
voluntarily, intending to be bound by the STIPULATION and ORDER.
The BANK knowingly and voluntarily waives its rights to separately stated
Findings of Fact, Conclusions of Law, Notice of Rights, and any other notice
contained in any administrative complaint, cease and desist order, and this
STIPULATION, its rights to any administrative hearing provided in Section
120.57, Florida Statutes, and further waives any right to seek judicial review
of the ORDER or of the' STIPULATION as otherwise provided by Section 120.68,
Florida Statutes. Such waivers of rights by the BANK, include, but are not
limited to:
 
a. Any right to receipt of Notice of Rights or any other notice required
pursuant to Chapter 120, Florida Statutes;
 
b. Any notice required pursuant to Chapters 655 or 658, Florida Statutes,
including but not limited to any additional notice required under section
655.041, Florida Statutes, for the OFFICE to seek administrative fines for any
violation of the ORDER;
 
c. Any right to an administrative hearing or issuance of a recommended order
provided by Chapters 120, 655, or 658, Florida Statutes, or Chapters 28 or 69 of
the Florida Administrative Code;
 
d. Any requirement that the ORDER contain stated Findings of Fact and
Conclusions of Law or a Notice of Rights;
 
e. Any right to contest the validity of any term, condition, obligation, or duty
created hereby in any judicial or administrative forum; and
 
f. Any and all objections to, or challenges in any judicial proceeding or forum,
including but not limited to, appeal pursuant to section 120.68, Florida
Statutes, any aspect, provision, or requirement concerning the content,
issuance, procedure, or timeliness of this STIPULATION or the ORDER adopting
this STIPULATION.
 
6. Effectiveness. The BANK stipulates and agrees that this STIPULATION, the
 
ORDER attached hereto, and the termination of the 2007 ORDER shall be effective
on the date of issuance of the ORDER by the OFFICE.


 
7. Future Action. This STIPULATION is being entered into without prejudice to
the
 
rights of the OFFICE to take any future action against the BANK and each of the
directors as the OFFICE deems necessary and appropriate to insure compliance
with the terms of this STIPULATION and the attached ORDER, any other order
entered against the BANK, or to prevent any violation of laws, regulations, or
rules relating to financial institutions.
 
8. Controlling Law. The invalidity of any clause contained herein shall not
affect the enforceability of the remainder of this STIPULATION. This STIPULATION
shall be interpreted and governed by the laws of the State of Florida and, if
applicable, the United States of America.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREFORE, and it is resolved that, in consideration of the foregoing, the
OFFICE, the BANK, and each of the directors on behalf of the BANK, hereby
execute this STIPULATION AND CONSENT TO ENTRY OF ORDER TO CEASE AND DESIST and
consent to its terms,
 
this                                    day
of                                       ,            2008.




 
STATE OF FLORIDA, OFFICE OF
 
FINANCIAL REGULATION




 
BY:
 
Linda B. Charity, Director
 
Division of Financial Institutions




 
FLORIDA COMMUNITY BANK,
 
IMMOKALEE, FLORIDA
 
BY:






 
Beauford E. Davidson, as a Director




 
Patrick B. Langford, as a Director






 
James W. O' Quinn, as a Director






 
Bernard T. Rasmussen, as a Director














 
Charles B. Edwards, as a Director






 
Jon R. Olliff, as a Director






 
Stephen L. Price, as a Director






 
Daniel G. Rosbough, as a Director


of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 













 
I,                                                                , Corporate
Secretary of Florida Community Bank, Immokalee, Florida, hereby certify that the
foregoing STIPULATION AND CONSENT TO ENTRY OF ORDER TO CEASE AND DESIST and
Resolution agreeing to the terms of the aforesaid ORDER TO CEASE AND DESIST was
duly enacted by the Board of Directors of Florida Community Bank, thisday
of,2008.






 
BY:
 
Corporate Secretary






 
The undersigned, as Regional Director for the Federal Deposit Insurance
Corporation,
 
acknowledges this STIPULATION AND CONSENT TO ENTRY OF ORDER TO CEASE AND DESIST
executed by the State of Florida, Office of Financial Regulation, and Florida
Community Bank, Immokalee, Florida, and considers its execution as representing
a commitment to the Federal Deposit Insurance Corporation from the Board of
Directors of Florida Community Bank, Immokalee, Florida, to comply with the
terms of the STIPULATION and the attached ORDER TO CEASE AND DESIST.


 
Date:
 
BY:
 
Mark S. Schmidt
 
Regional Director
 
Federal Deposit Insurance Corporation













of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 





 
STATE.OF FLORIDA
 
OFFICE OF FINANCIAL REGULATION








 
IN THE MATTER
OF:                                                                                               )           ADMINISTRATIVE
 
PROCEEDING
 
FLORIDA COMMUNITY
BANK                                                                                               )           NO.
0554-FI-9/08
 
IMMOKALEE,
FLORIDA                                                                                               )


 
ORDER TO CEASE AND DESIST
The State of Florida, Office of Financial Regulation ("Office") has concluded,
based upon the Office's Report of Examination ("Report"), for the examination
that commenced on April 28, 2008, and other available information, that unsafe
and unsound practices exist at Florida Community Bank ("Bank"), Immokalee,
Florida. The Office recognizes that the Bank has made significant progress in
correcting numerous areas of concern identified in the May 25, 2007, Stipulation
and Consent Agreement, as adopted in the Office's Final Order of May 31, 2007,
in Administrative Proceeding Number 0342-B-9/06 ("2007 ORDER"). However, the
Office has determined that the continued deterioration of the national and state
economic conditions, especially in residential and commercial real estate, have
adversely impacted the Bank and therefore superseding action in the form of an
Order to Cease and Desist ("ORDER") is necessary.
 
The Bank, by executing the attached STIPULATION AND CONSENT TO ENTRY OF ORDER TO
CEASE AND DESIST, which is hereby incorporated by reference in this ORDER, has
agreed to the entry of such an ORDER and the termination of the 2007 ORDER.
 
Accordingly, it is hereby ORDERED that the Bank, and each of its
directors,  officers,
 
employees, and financial institution-affiliated parties, as such terms are
defined in Section
 
655.005, Florida Statutes, and in the Federal Deposit Insurance Act ("FDI Act")
(12 U.S.C. § 1811et seq.) at 12 U.S.C. § 1813(u), successors, assigns, and other
persons participating in the conduct and affairs of the Bank, shall CEASE AND
DESIST from the following unsafe and unsound practices and violations of
applicable regulatory guidance relating to financial institutions:
 
A. Operating the Bank in a manner that fails to prevent unsafe and unsound
practices and violations of regulatory guidance;
 
B. Operating the Bank without adequate loan underwriting standards or a loan
review program that would insure sound loan underwriting, risk assessment, and
risk management;
 
C. Operating the Bank with an excessive level of adversely classified assets;
 
D. Operating the Bank with an excessive level of brokered deposits;
 
E. Operating the Bank with an excessive level of concentrations in commercial
real
 
estate loans; and,
 
F. Operating the Bank with inadequate earnings.
 
In addition to the foregoing, IT IS HEREBY ORDERED that the Bank and its
directors,
 
officers, employees, financial institution-affiliated parties, successors,
assigns, and other persons participating in the conduct and affairs of the Bank
take the following affirmative corrective actions:
 
MANAGEMENT
 


 
1.
Within 30 days of the effective date of this ORDER, the Bank's Board of
Directors ("Board") shall establish a Committee ("Compliance Committee")
consisting of at least five members, responsible for ensuring compliance by the
Bank with this ORDER. The majority of members of the Compliance Committee shall
be independent directors as defined herein. The

 
 
Compliance Committee shall monitor compliance with this ORDER, and within 60
days from the effective date of this ORDER, and every 30 days thereafter, shall
submit a written report

 
 
detailing the Bank's compliance with this ORDER to the Board, for review and
consideration

 
 
during its regularly scheduled meeting. The compliance report and any discussion
related to the report or ORDER shall be incorporated into the minutes of the
meeting of the Board. Nothing contained herein shall diminish the responsibility
of the entire Board to ensure compliance with the provisions of this ORDER. For
the purposes of this.ORDER, an "independent director" shall be an individual who
is a member of the Bank's Board and is not employed in any capacity by the Bank,
any of its subsidiaries, or affiliated organizations, other than as a director,
or is otherwise deemed to be an independent director for purposes of this ORDER
by the Office and the Federal Deposit Insurance Corporation ("FDIC")
(collectively, the "Supervisory Authorities").

 
2.
Within 30 days of the effective date of this ORDER, the Board of Directors shall
establish

 
 
a search committee, comprised entirely of outside directors, to identify and
recruit new Board

 
 
members with sufficient expertise to return the bank to a safe and sound
condition. Within 90

 
 
days the Board shall have identified three additional qualified members and
submitted them to

 
 
the Supervisory Authorities for their review in accordance with paragraph 6.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
3.
Within 60 days of the effective date of this ORDER, the Bank's Compliance
Committee

 
 
shall engage a qualified outside firm, acceptable to the Supervisory
Authorities, to perform a

 
 
review of the Bank's management ("Management Review"). The Management Review
shall

 
 
make an assessment of the Bank's staffing needs and determine whether the Bank
is adequately staffed by qualified personnel possessing the ability, experience,
training, and other necessary

 
 
qualifications required to perform present and anticipated duties. The
qualifications of management shall also be assessed in light of the current
condition of the Bank and

 
 
management's contribution thereto, and on its ability to:

 
 
a.
Comply with the requirements of this ORDER;

 
 
b.
Operate the Bank in a safe and sound manner;

 
 
c.
Comply with applicable laws, regulations, and published regulatory guidance; and

 
 
d.
Restore all aspects of the Bank to a safe and sound condition, including: asset
quality, capital adequacy, earnings, liquidity, interest rate risk, and
management effectiveness.

 
In the next progress report due, in accordance with paragraph 31 of this ORDER,
following the completion of the Management Review, the Bank shall submit a copy
of the Management Review for the Supervisory Authorities' review and comment.
The Compliance Committee, following receipt of the Supervisory Authorities'
comments about the Management Review, if any, shall act upon those comments
within 30 days.
 
4.
Within 60 days of the effective date of this ORDER, the Compliance Committee
shall review, update, and expand the Management Succession Plan, last approved
by the Board of Directors on May 15, 2008, to identify successors for all key
officers. The updated plan shall be submitted to the Supervisory Authorities for
review and comment.

 


5.
During the life of this ORDER, the Board shall maintain its participation in the
affairs of the Bank, with full responsibility for the approval of sound policies
and objectives and for the supervision of all the Bank's activities including
compliance with this ORDER, consistent with the role and expertise commonly
expected for directors of banks of comparable size. Detailed written minutes of
all Board and Board Committee meetings shall be maintained and recorded on a
timely basis fully documenting the review, discussion, and approval or
disapproval of all agenda items and any other matters discussed at the meetings
and shall include the names of any dissenting directors on any matter.

 
6.
During the life of this ORDER, the Bank shall notify the Supervisory Authorities
in writing when it proposes to add any individual to the Board or employ any
individual as an executive officer, as that term is defined in Section
655.005(1)(f), Florida Statutes, or as a senior executive officer as that term
is defined in Part 303 of the FDIC Rules and Regulations, 12 C.F.R. § 303.101,
including, but not limited to, the president, chief executive officer, Bank
Secrecy Act officer, chief lending officer, chief financial officer, chief
credit officer, and chief operations officer. Such notification must be received
at least 60 days before such addition or employment

 
 
is intended to be effective and shall be in addition to any application or prior
approval requirements established by Section 655.0385, Florida Statutes, or
Section 32 of the FDI Act, 12 U.S.C. § 1831i, and implementing regulations. All
notifications to the Supervisory Authorities shall, at a minimum, comply with
the requirements set forth in Rule 69U-100.03852, Florida Administrative Code,
and Section 32 of the FDI Act, 12 U.S.C. § 1831i, and Subpart F of Part 303 of
the FDIC Rules and Regulations, 12 C.F.R. §§ 303.100 through 303.103. The
Supervisory Authorities may specify, at their sole discretion, such additional
information or notice requirements for the Bank to submit as may be deemed
necessary to properly evaluate the proposed individual(s). The Bank shall not
add or employ any proposed individual(s) if either of the Supervisory
Authorities issues a written notice of disapproval.

 


 
 
CAPITAL

 
7.
Within 30 days, the Bank shall submit to the Supervisory Authorities a Capital
Plan satisfactory to the Supervisory Authorities for maintaining the following
capital ratios, as defined in Part 325 of the FDIC Rules and Regulations, 12
C.F.R. § 325.103:

 
 
a.
Tier 1 Leverage Capital Ratio of at least 8.0 percent,

 
 
b.
Tier 1 Risk Based Capital Ratio of at least 10.0 percent, and

 
 
c.
Total Risk Based Capital Ratio of at least 12.0 percent.

 
The Capital Plan, at a minimum, shall address and consider the Bank's current
and future capital requirements, the volume of the Bank's adversely classified
assets, anticipated growth in the Bank's assets, the Bank's anticipated level of
earnings, funding of the Allowance for Loan and Lease Losses ("ALLL"), and
available sources of capital. Within 30 days from receipt of any comment from
the Supervisory Authorities, and after due consideration of any recommended
 
changes, the Board shall approve the Capital Plan, which shall be recorded in
the minutes of the
 
Board meeting. Thereafter, the Bank shall implement and fully comply with the
Capital Plan.
 
8.
During the life of this ORDER, the Bank's Tier 1 Leverage Capital Ratio shall be
maintained at no less than 8.0 percent, the Tier I Risk Based Capital Ratio at
no less than 10.0 percent and Total Risk Based Capital Ratio at no less than
12.0 percent. In the event these capital ratios fall below the required
percentages at the end of any calendar quarter, the Bank shall notify the
Supervisory Authorities of the capital deficiency within ten days and shall
increase capital by an amount sufficient to raise the ratio to the required
percentages prior to the next quarter end. Any capital infusion or restoration
plan that would tesult in the direct or indirect acquisition of control of the
Bank, as set forth in Sections 658.27 and 658.28, Florida Statutes, or Section
7{j) of the FDI Act, 12 U.S.C. § 1817(j), and the implementing FDIC rules as set
forth in 12 C.F.R. Part 303, Subpart E, shall require the prior notice to, and
approval of, the Supervisory Authorities before the execution of such plan.

 
 
9.
During the life of this ORDER, the Bank shall not declare or pay any dividends
or make

 
 
any other capital distributions without the prior written approval of the
Supervisory Authorities. All requests for prior approval shall be received by
the Supervisory Authorities at least 30 days prior to the proposed dividend or
distribution declaration date and shall contain, but not be limited to, current
and projected information on earnings, cash flow, capital, asset quality, and
ALLL needs of the Bank.

 


 
 

--------------------------------------------------------------------------------

 
 
 
ASSET QUALITY

 
10.
Within 30 days, the Bank shall eliminate from its books, by collection,
charge-off, or other

 
 
proper entries, all assets or portions of assets classified "Loss" in the
Report, which have not

 
 
been previously collected or charged off, unless approved in writing by the
Supervisory

 
 
Authorities. As long as this ORDER remains in effect, the Bank shall, within 30
days of receipt of any official Report of Examination of the Bank from the
Supervisory Authorities, eliminate from its books by collection, charge-off, or
other proper entries, all assets or portions of assets classified "Loss" which
have not been previously collected or charged off, unless approved in writing by
the Supervisory Authorities.

 
11.
Within 30 days of the effective date of this ORDER, the Board shall establish a
Special Assets Committee, the majority of which shall be comprised of outside
directors. Active officers participating in the Special Assets Committee shall
not have had any role in the underwriting or approval of assets subject to this
committee. The Special Assets Committee shall oversee loan and Other Real Estate
Owned (OREO) workout efforts and approve all major aspects of loan and OREO
improvement plans, including the Classified Assets Plan developed pursuant to
paragraph 12 of this ORDER. The committee shall meet no less often than monthly.

 
12.
Within 60 days from the effective date of this ORDER, under supervision of the
Special Assets Committee established pursuant to paragraph 11 of this ORDER, the
Bank shall formulate a written plan to reduce the Bank's risk exposure in each
asset, or relationship, in excess of $500,000 and classified "Substandard" or
"Doubtful" in the Report, or classified "Loss" but permitted to remain on the
books pursuant to written approval of the Supervisory Authorities ("Classified
Assets Plan"). For purposes of this provision, "reduce" means to collect, charge
off, or improve the quality of an asset so as to warrant its removal from
adverse classification by the Supervisory Authorities. In developing the
Classified Assets Plan mandated by this paragraph, the Bank shall, at a minimum,
and with respect to each adversely classified loan or lease, review, analyze,
and document the financial position of the borrower, including source of
repayment, repayment ability, and alternative repayment sources, as well as the
value and accessibility of any pledged or assigned collateral, and any possible
actions to improve the Bank's collateral position.

 
 
a.
In addition, the Classified Assets Plan mandated by this provision shall also
include, but not be limited to, the following:

 
 
i.
A schedule for reducing the outstanding dollar amount of each of these adversely
classified assets;

 
 
ii.
Specific action plans intended to reduce the Bank's risk exposure in
eachclassified asset;

 
 
iii.
A schedule showing, on a quarterly basis, the expected consolidated balance of
all adversely classified assets, and the ratio of the consolidated balance to
the Bank's projected Tier 1 capital plus the ALLL;

 
 
iv.
A provision for the Bank's submission of monthly written progress reports to the
Board; and

 
 
v.
A provision mandating Board review of the progress reports, with a notation of
the review recorded in the minutes of the meeting of the Board.

 


 
b.
The Classified Assets Plan mandated by this provision shall further require a
reduction in the aggregate balance of assets classified "Substandard" and
"Doubtful" in the Report, or classified "Loss" but permitted to remain on the
books pursuant to paragraph 10, in accordance with the following schedule:

 
 
i.
Within 120 days of the effective date of this ORDER, to not more than 130
percent of Tier I capital plus the ALLL as determined at the end of the four
month period;

 
 
ii.
Within 210 days of the effective date of this ORDER, to not more than 100
percent of Tier 1 capital plus the ALLL as determined at the end of the seven
month period; and

 
 
iii.
Within 360 days of the effective date of this ORDER, to not more than 60 percent
of Tier l capital plus the ALLL as determined at the end of the one year period.

 
The requirements of this paragraph do not represent standards for future
operations of the Bank. Following compliance with the above reduction schedule,
the Bank shall continue to
 
reduce the total volume of adversely classified assets. The Classified Assets
Plan may include a provision for increasing Tier 1 capital when necessary to
achieve the prescribed ratio.
 
13.
Within 60 days of the effective date of this ORDER, the Bank shall submit the
Classified

 
 
Assets Plan to the Supervisory Authorities for review and comment. Within 30
days from

 
 
receipt of any comment from the Supervisory Authorities, and after due
consideration of any recommended changes, the Bank shall approve the Classified
Assets Plan, which approval shall be recorded in the minutes: of the Board
meeting. Thereafter, under supervision of the Special Assets Committee, the Bank
shall implement and fully comply with the Classified Assets Plan. The Special
Assets managing officer, as required by paragraph 17, shall oversee efforts made
to reduce adversely classified assets. Progress reports required by paragraph 31
shall include copies of the Classified Assets Plan's monthly progress reports
provided to the Board.

 

of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 



 
14.
While this ORDER is in effect, the Bank shall not extend, directly or
indirectly, any

 
 
additional credit to, or for the benefit of, any borrower who has a loan or
other extension of credit or obligation with the Bank that has been, in whole or
in part, charged off or classified "Loss" or "Doubtful" by either of the
Supervisory Authorities or any internal or external reviewer of asset quality
and is uncollected. The requirements of this paragraph shall not prohibit the
Bank from renewing any credit already extended to the borrower after collecting
in cash all interest and fees due from the borrower. This paragraph shall not
apply if the Bank's failure to extend further credit to a particular borrower
would be detrimental to the best interests of the Bank. Prior to extending
additional credit pursuant to this paragraph, whether in the form of a renewal,
extension, or further advance of funds, such additional credit shall be approved
by the Board, or a designated committee thereof, who shall certify, in writing:

 
 
a.
Why failure of the Bank to extend such credit would be detrimental to the best
interests of the Bank;

 
 
b.
That the extension of such credit would improve the Bank's position, is
necessary to protect the Bank's interests, and is adequately secured, including
an explanatory statement of how the Bank's position would improve;

 
 
c.
That an appropriate workout plan has been developed and will be implemented in
conjunction with the additional credit to be extended;

 
 
d.
All necessary loan documentation is on file, including, at a minimum, current
financial and cash flow information, and satisfactory appraisal, title and lien
documents; and

 
 
e.
The signed certification shall be made a part of the minutes of the Board or
designated committee meeting with a copy retained in the borrower's credit file.

 


15.
While this ORDER is in effect, the Bank shall not extend, directly or
indirectly, any additional credit to, or for the benefit of, any borrower whose
loans are adversely classified "Substandard" by either of the Supervisory
Authorities or any internal or external reviewer of asset quality, without prior
approval by the Board, or a designated committee thereof. The Board or committee
shall not approve the proposed extension without first making affirmative
determinations that:

 
 
a.
The extension of credit is in full compliance with the Bank's loan policy;

 
 
b.
The extension of credit is necessary to protect the Bank's interests, or is
adequately secured;

 
 
c.
The Bank found the primary and secondary obligors to be creditworthy based on a
credit analysis;

 
 
d.
All necessary loan documentation is on file, including, at a minimum, current
financial and cash flow information, and satisfactory appraisal, title and lien
documents; and

 
 
e.
The Board's affirmative determination is recorded in the minutes of the Board or
designated committee meeting with a copy retained in the borrower's credit file.

 
16.
Within 45 days of the effective date of this ORDER, the Special Assets Committee
shall perform an evaluation of the Special Assets Department to identify any
management or staffing needs necessary to properly manage the deteriorating
asset quality. The evaluation shall be reduced to writing and submitted to the
Supervisory Authorities for review and comment.

 
17.
Within 60 days of the effective date of this ORDER, the Special Assets
Department shall be reorganized so that:

 
 
a.
It is managed by a qualified executive officer with adequate training, proven
workout experience, and who has been delegated full authority and resources to
implement the Classified Assets Plan developed pursuant to paragraph 12 of this
ORDER, and who has not had any role in underwriting or approval of assets
subject to Special Assets Committee oversight; and

 
 
b.
The Special Assets Department managing officer shall report to the Special
Assets Committee which shall oversee efforts made to reduce adversely classified
assets.

 

of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 

18.
Within 60 days of the effective date of this ORDER, written policies and
procedures

 
 
supporting the Special Assets Department shall be revised and updated to:

 
 
a.
Give necessary authority to the Special Assets Department and managing officer
to take measures necessary to resolve asset problems;

 
 
b.
Clearly identify the workout function of the department;

 
 
c.
Clearly establish accountability of department personnel;

 
 
d.
Address the timing of placing an asset into the department;

 
 
e.
Address collection procedures fully, including but not limited to the steps,
timing and sequence of collection measures;

 
 
f.
Establish reduction schedules or goals for the level of adversely classified
assets; and

 
g.
Establish the proper accounting treatment for carrying foreclosed real estate
and repossessed personal property in accordance with Section 658.67(9), Florida
Statutes.
In the next progress report required by paragraph 31 following their
preparation, copies of

 
 
the revisions shall be submitted to the Supervisory Authorities for review and'
comment. Within 30 days of receipt of such comments from the Supervisory
Authorities, and after consideration of such comments, the Board shall approve
the revised policies and procedures, which approval shall be recorded in the
minutes of the Board meeting. Thereafter, the revised policies and procedures
shall be fully enforced by the Board and the Bank's management.

 
19.
Within 30 days of the effective date of this ORDER, the Bank shall develop a
plan to

 
 
address loan administration and underwriting deficiencies noted in the Report
("Underwriting Plan"), including:

 
 
a.
Consistency in complying with Loan Policy requirements to evaluate global cash
flows. An evaluation of global cash flows includes, but is not necessarily
limited to,

 
 
consideration of all cash flows of borrowers and guarantors that are potentially

 
 
available to meet all debt servicing requirements and, as compared to those debt

 
 
servicing requirements, consider how they are scheduled to change over time;

 
 
b.
Appropriate appraisal review practices and the inclusion of appraisal review
reports in the loan files; and,

 
 
c.
Ceasing to make any extension or renewal of loans for more than 12 months
without principal reductions as currently required by the Bank's policy.

 
In the next progress report required by paragraph 31 following its preparation,
a copy of the Underwriting Plan shall be submitted to the Supervisory
Authorities for review and comment.
 
Within 30 days of receipt and after consideration of all such comments from the
Supervisory
 
Authorities, the Board shall approve the Underwriting Plan, which approval shall
be recorded in
 
the minutes of the Board meeting. Thereafter, the Bank shall implement and fully
comply with
 
the Underwriting Plan.
 
20.
Within 60 days of the effective date of this ORDER, the Bank shall enhance its
internal

 
 
loan review function so that review ratings accurately reflect credit quality.

 
21.
Within 60 days from the effective date of this ORDER, the Bank's Loan Policy
shall be revised to address the deficiencies noted in the Report. The revisions
shall include, in addition to those prescribed elsewhere in this ORDER, the
following:

 
 
a.
Clear identification of the Bank's trade area;

 
 
b.
Requirement that loan offerings accurately identify the loan purpose and the
sources of repayment other than sale of the collateral;

 
 
c.
Debt-service coverage limits;

 
 
d.
Guidance of the December 13, 2006, Interagency Policy Statement on the Allowance
for Loan and Lease Losses;

 
 
e.
Requirement for the approval of the Board or Committee for advancing new funds
to any adversely classified borrower; and,

 
f.
Guidelines for obtaining new appraisals.

 
In the next progress report required by paragraph 31 following their
preparation, a copy of the Loan Policy revisions shall be submitted to the
Supervisory Authorities for review and
 
comment. Within 30 days of receipt and after consideration of all such comments
from the
 
Supervisory Authorities, the Board shall approve the revised policies and
procedures, which approval shall be recorded in the minutes of the Board
meeting.
 

of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 

CONCENTRATIONS
 
22.
Within 30 days from the effective date of this ORDER, the Bank shall review its
concentrations of credit as listed on page 76 of the Report to identify the
level of risk and develop a written plan, approved by its Board and acceptable
to the Supervisory Authorities, to systematically reduce the Bank's level of
concentration risk ("Concentration Plan"), which, at a minimum, shall include:

 
 
a.
Percent of capital to which the Bank shall reduce each concentration;

 
 
b.
Timeframes for achieving the reduction in dollar levels identified in response
to subparagraph a;

 
 
c.
Provisions for the submission of monthly written progress reports to the Board
for review and notation in the minutes of its meetings; and,

 
 
d.
Procedures for monitoring the Bank's compliance with the Concentration Plan. In
conjunction with preparing the' Concentration Plan, the Bank's management and
the

 
 
Board shall review and incorporate as appropriate in the Bank's policies and
procedures, the final joint agency guidance Concentrations in Commercial Real
Estate Lending, Sound Risk Management Practices as set forth in the FDIC's
Financial Institution Letter, FIL-104-2006, dated December 12, 2006, and any
subsequent amendments or guidance that may be issued.

 
In the next progress report required by paragraph 31 following its preparation,
copies of the
 
Concentration Plan and the revised policies and procedures shall be submitted to
the Supervisory
 
Authorities for review and comment. Within 30 days of receipt and after
consideration of all
 
such comments from the Supervisory Authorities, the Board shall approve the
Concentration Plan and revised policies and procedures, which approval shall be
recorded in the minutes of the Board meeting. Thereafter, the Bank shall
implement and fully comply with the Compliance Plan and the revised policies and
procedures.
 


23.
Within 60 days from the effective date of this ORDER, the Board shall develop a
written

 
 
plan acceptable to the Supervisory Authorities which will enable the Board and
management to monitor concentrations of risk in relation to Tier 1 capital and
Total Risk Based Capital as those are defined at Part 325 of the FDIC's Rules
and Regulations, 12 C.F.R. Part 325 ("Monitoring Plan"). At a minimum, the
Monitoring Plan shall include appropriate limits for concentrations of credit by
industry, product line, type of collateral, geographic location, repayment
source, and borrower. The Monitoring Plan shall specifically establish limits
and identify the risks associated with the concentration of commercial real
estate ("CRE") loans noted in the Report, and address deficiencies in monitoring
of concentrations noted in the "Examination Conclusions and Comments" and "Risk
Management Assessment" schedules of the Report. Further, the Board shall
identify procedures for ascertaining compliance with the Monitoring Plan, and
Bank management shall be required to provide monthly reports to the Board
regarding the level and composition of concentrations. Any discussions by the
Board, or its designated committees, which are related to concentrations of risk
shall be recorded in the minutes of the Board's regular monthly meetings.

 
In the next progress report required by paragraph 31 following its preparation,
a copy of the
 
Monitoring Plan shall be submitted to the Supervisory Authorities for review and
comment. Within 30 days of receipt and after consideration of all such comments
from the Supervisory Authorities, the Board shall approve the plan, which
approval shall be recorded in the minutes of the Board meeting. Thereafter, the
Bank shall implement and fully comply with the Monitoring Plan.
 

of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 

 
ALLOWANCE FOR LOAN AND LEASE LOSSES (ALLL)

 
24.
Within 30 days from the effective date of this ORDER, the Board shall review the
adequacy of the ALLL. For the purpose of this provision of the ORDER, the
adequacy of the ALLL shall be determined after the charge off of all loans or
other items classified "Loss" in any Report of Examination from either of the
Supervisory Authorities. The policies of the Bank shall provide for a review of
the ALLL at least once each calendar quarter. Such reviews shall be completed
within at least ten (10) days of the end of each quarter, in order that the
findings of the Board with respect to the ALLL may be properly reported in the
quarterly Reports of Condition and Income. Such reviews shall, at a minimum:

 
 
a.
Include the results of the Bank's internal loan review, loan and lease loss
experience, trends of delinquent and nonaccrual loans, estimates of potential
loss exposure of significant credits, concentrations of credit, present and
prospective economic conditions, and extensions of credit identified as "Special
Mention" or adversely classified in the latest Report of Examination by either
of the Supervisory Authorities or in any other report or document from an
internal or external reviewer of asset quality; and,

 
 
b.
Incorporate the standards- of the Federal Financial Institutions Examination
Council's Instructions for Preparation of Consolidated Reports of Condition and
Income, the Interagency Policy Statement on the Allowance for Loan and Lease
Losses, and other applicable regulatory guidance that addresses the adequacy of
the Bank's ALLL. Any deficiency in the ALLL shall be remedied by a charge to
current operating earnings

 
 
 and reflected in the Reports of Condition and Income for the calendar quarter
to which it applies. The minutes of the Board meeting at which such review is
undertaken shall indicate the results of the review. The Bank's policy for
determining the adequacy of the ALLL and its implementation shall be
satisfactory to the Supervisory Authorities at subsequent examinations and/or
visitations.

 


 
EARNINGS

 
25.
Within 60 days from the effective date of this ORDER, the Bank shall formulate
and implement a written plan to improve earnings ("Earnings Plan"). During the
life of this ORDER, the Earnings Plan and any subsequent modifications thereto
shall be promptly submitted to the Supervisory Authorities for review and
comment within ten days after approval and adoption by the Board. Each Earnings
Plan shall, at a minimum, describe the goals, strategies, and actions necessary
for improving and maintaining profitability, and shall include realistic and
comprehensive budgets with revenue and expense projections, the operating
assumptions that form the basis for major projected income and expense
components, a budget review process to compare actual performance with the
projections, and an Earnings Plan review process by the Board not less than
quarterly. In the next progress report required by paragraph 31 following its
preparation, the Earnings

 
 
Plan shall be forwarded to the Supervisory Authorities. Within 30 days of
receipt of comments from the Supervisory Authorities, and after consideration of
such comments, the Board shall approve the Earnings Plan, which approval shall
be recorded in the minutes of the Board meeting. Thereafter, the Bank shall
implement and fully comply with the Earnings Plan.

 
26.
The Bank shall immediately revise its 2008 business plan and operating budget
and earnings forecast to reflect the continuing unsatisfactory asset quality,
the $8,295,000 additional provision for loan and lease losses ("PLLL") in the
second quarter, realistic future PLLL and their effects on 2008 earnings, and
reasonable expectations for losses on sales of OREO. No later than December 1,
2008, the bank shall finalize and submit to the Supervisory Authorities a
comprehensive business plan and budget and earnings forecast for 2009 and 2010.
The business plan and budget and earnings forecast shall contain narrative
comments which address the Bank's expectations for asset growth rates and
limitations, implementation of the Earnings Plan required by paragraph 25 of
this ORDER, and the underlying assumptions used in determining the Bank's
financial projections. Thereafter, quarterly progress reports regarding the
Bank's

 
 
actual performance compared with the budget plans shall be submitted
concurrently with other reporting requirements set forth in Paragraph 31 of this
ORDER.

 


 

of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 

 
LIQUIDITY

 


 
27
Upon the effective date of this ORDER, and so long as this ORDER remains in
effect, the Bank shall not increase the amount of brokered deposits above the
amount outstanding as of the effective date of this ORDER.

 
 
a.
Within. 10 days of the effective date of this ORDER, the Bank shall submit to
the Supervisory Authorities for review and comment a written plan for reducing
its reliance on brokered deposits ("Deposit Plan"), which shall detail the
current composition of brokered deposits by maturity and explain the means by
which such deposits will be paid. Within 30 days of receipt and after
consideration of all such comments from the Supervisory Authorities, the Board
shall approve the revised Deposit Plan, which approval shall be recorded in the
minutes of the Board meeting. Thereafter, the Bank shall implement and fully
comply with the Deposit Plan. For purposes of this ORDER, brokered deposits are
defined in Section 337.6(a)(2) of the FDIC Rules and Regulations, 12 C.F.R.
§337.6(a)(2);

 
 
b.
During the life of this Order, the Bank shall limit its use of brokered deposit
funds and accounts to levels acceptable to the Supervisory Authorities and in
accordance with the Deposit Plan adopted pursuant to this paragraph. Controls
commensurate with the liquidity and funding risks associated with the use of
brokered deposits, as articulated-in the May 2001 Joint Agency Advisory on
Brokered and Rate-Sensitive Deposits, shall be implemented. The Bank shall not
accept brokered deposits except in compliance with the provisions of Section 29
of the FDI Act, 12 U. S. C. § 1831 f, and Section 337.6 of the FDIC Rules and
Regulations, 12 C.F.R. § 337.6; and,

 
 
c.
Within 30 days of the effective date of this ORDER, the Bank's management shall
prepare and implement internal controls and reports that track the extent to
which rates of interest paid on new or renewed deposits vary from other interest
rates in accordance with the measures and methods of calculation specified in
Section 337.6 (b) of the FDIC Rules and Regulations.

 
The Bank shall provide a written progress report to the Supervisory Authorities
detailing the level, source, and use of brokered deposits with specific
reference to progress under the Bank's Deposit Plan together with the progress
reports required by paragraph 31.
 
28.
During the life of this ORDER, the Bank shall not borrow money or issue
evidences of

 
 
indebtedness, other than deposits, Federal Funds purchased, and Federal Home
Loan Bank

 
 
borrowings in compliance with all applicable state and/or federal banking
regulations and the other provisions of this ORDER, without first obtaining
written approval from the Supervisory Authorities. Every effort shall be made to
reduce the Net Non Core Funding Dependence ratio to 25 percent or less.

 
 
INTEREST RATE RISK MANAGEMENT

 
29
Within 30 days of the effective date of this ORDER:

 
 
a.
Minutes of the Asset/Liability Committee shall document that members are
knowledgeable of and agree or disagree with assumptions used in the IPS Sendero
simulation model run by Compass Bank;

 
 
b.
Management shall quantify significant rate and volume variances to help explain
why actual results are different from the forecasted results provided by the IPS
Sendero simulation model; and,

 
 
c.
Internal audit reviews of the IPS Sendero simulation model shall test the
mathematical accuracy of the model.

 
 
VIOLATIONS OF LAWS AND REGULATIONS

 
30.
Within 30 days of the effective date of this ORDER, the Bank shall eliminate or
correct the violation of 12 C.F.R. 323.3(a) noted on page 29 of the Report
relating to real estate appraisals.

 
 
PROGRESS REPORTS

 
31
Within 30 days after the end of each calendar quarter following the effective
date of this ORDER, the Bank shall furnish written progress reports to the
Supervisory Authorities detailing steps taken to comply with the requirements of
this ORDER. The requirements for progress reports shall continue during the life
of this ORDER unless modified or terminated in writing by the Supervisory
Authorities. All progress reports and other written responses to this ORDER
shall be reviewed. by the Board of Directors and be made a part of the minutes
of the Board meeting that conducted the review.

 

of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 

Each quarterly progress report shall include a copy of the Consolidated Reports
of Condition and Income for the quarter just ended. Upon written request from
the Bank and a showing of good cause, the Office, in its sole discretion, may
grant extensions of time for any reporting or compliance deadline specified in
this ORDER.
 


 
EFFECTIVE DATE AND DURATION OF ORDER
 
The provisions of this ORDER shall become effective immediately upon execution
by the Commissioner of the Office of Financial Regulation, or his designee, and
shall be binding upon the Bank, its directors, officers, employees, agents,
successors and assigns, financial institution affiliated parties, and other
persons participating in the conduct of the affairs of the Bank. Further, this
ORDER shall remain effective and enforceable except to the extent that, and
until such time as, any provision of this ORDER shall be modified, terminated,
suspended, or set aside by the Office. The existence of this ORDER shall not
preclude either of the Supervisory Authorities from initiating other actions
with respect to the Bank.
 
The Final Order of May 31, 2007, in Administrative Proceeding Number
0342-B-9/06, is hereby terminated, effective immediately upon execution of this
ORDER. DONE AND ORDERED in Tallahassee, Florida, this _ day of,2008.
 


 


 
Linda B. Charity, Director
 
Division of Financial Institutions For the Commissioner,
 
Office of Financial Regulation
 

of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 

NOTICE OF RIGHT TO APPELLATE REVIEW
 
A PARTY WHO IS ADVERSELY AFFECTED BY THIS FINAL ORDER IS ENTITLED TO JUDICIAL
REVIEW PURSUANT TO SECTION 120.68, FLORIDA STATUTES. REVIEW PROCEEDINGS ARE
GOVERNED BY THE FLORIDA RULES OF APPELLATE PROCEDURE. SUCH PROCEEDINGS ARE
COMMENCED BY FILING THE ORIGINAL NOTICE OF APPEAL WITH THE AGENCY CLERK, OFFICE
OF FINANCIAL REGULATION, LEGAL SERVICES OFFICE, THE FLETCHER BUILDING, SUITE
526, 200 EAST GAINES STREET, TALLAHASSEE, FLORIDA 32399-0379; AND A COPY,
ACCOMPANIED BY THE FILING FEES PRESCRIBED BY LAW, WITH THE DISTRICT COURT OF
APPEAL, FIRST DISTRICT, 300 MARTIN LUTHER KING, JR. BLVD., TALLAHASSEE, FLORIDA
32399-1850, OR IN THE APPELLATE DISTRICT IN WHICH THE PARTY RESIDES. THE NOTICE
OF APPEAL MUST BE FILED WITHIN THIRTY (30) DAYS OF RENDITION OF THE FINAL ORDER
TO BE REVIEWED.
 


 
CERTIFICATE OF SERVICE


 
I hereby certify that a true and correct copy of the foregoing ORDER TO CEASE
AND DESIST has been furnished by U.S, Mail thisday of,2008 to the Board of
Directors, Florida Community Bank, 1400 North 15th Street, Immokalee, Florida
34142.








 
Bruce Kuhse (Florida Bar #0308470)
 
Assistant General Counsel
 
Office of Financial Regulation 200 East Gaines St.
 
The Fletcher Building, Suite 526
 
Tallahassee, FL 32399-0379
 
Tel: (850) 410-9896







of [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 




 